Title: To George Washington from Nathaniel Ramsay, 19 July 1794
From: Ramsay, Nathaniel
To: Washington, George


               
                  Sir,
                  City Tavern [Baltimore]Saturday evening [19 July 1794]
               
               By the death of General Williams which event took place a few days ago the office of Collector for the Port of Baltimore is become vacant. I most humbly and respectfully beg leave to offer my services as his successor. If your Excellency will have the goodness to appoint me, it shall be my future business by every exertion and the most carefull atten[tion] to the duties of the office to Justify your choice.
               I could not think of intruding myself on you at this late hour and such was my anxiety to make the communication that I have taken the liberty of addressing this letter to you and will with your permission have the honor of waiting on you in person on
                  
                  Monday morning. I am with due respect your most obedient Humble Servant
               
                  Nat: Ramsey
               
            